Citation Nr: 1817860	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  98-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Daniel F. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1984 to August 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's service connection claim for a back disorder was first denied by the Board in an October 2005 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in April 2008 the Court vacated the October 2005 Board decision, finding that the Board and a March 2003 VA examination report failed to adequately address a February 1992 in-service diagnosis of back muscle strain.  In February 2010, the Board remanded the claim for a VA examination that addressed the February 1992 record.  In May 2012, the Board remanded the matter for an addendum opinion that addressed a July 1992 dental health questionnaire and the Veteran's testimony regarding onset and continuity of symptoms.  In a June 2013 decision, the Board again denied the claim of entitlement to service connection for a back disorder.  The Veteran appealed the June 2013 denial, and the Court granted the parties' Joint Motion for Remand (JMR) in a February 2014 Order.  The JMR explained the 2013 Board decision failed to ensure compliance with prior remand directives: namely, that the examiner address the Veteran's lay statements regarding onset and continuity of symptoms.  The matter was remanded by the Board in August 2014 and has since been returned for further appellate review.


FINDING OF FACT

The Veteran had an in-service fall and low back muscle strain, degenerative joint and disc disease of the back is currently diagnosed, and the credible and probative lay and medical evidence demonstrates that the Veteran experienced chronic, intermittent back pain since the in-service event.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for L5-S1 herniated disc and degenerative joint disease are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including degenerative joint and disc disease (arthritis), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For such disorders, the second and third elements of service connection may be established by demonstrating (1) that a condition was noted during service; 
(2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1340.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show the Veteran was treated for dog bites following a dog attack in April 1991, but did not mention back pain.  A February 1992 STR noted the Veteran had right hip pain, and examination showed point tenderness with mild spasm of the right erector spinae muscles.  The assessment was muscle strain.  A July 1992 dental questionnaire documented the Veteran had joint pain at an unspecified location.  The Veteran's August 1992 separation physical showed normal findings for the spine and in an accompanying report of medical history the Veteran denied recurrent back pain.

November 1992 VA treatment records documented the Veteran had a dog bite in service and did not have any current symptoms.  The Veteran relayed he had been told that he could develop arthritis in the future so he presented for follow-up.  The Veteran was advised to return if he began experiencing swelling or difficulty in motion.

In a March 1997 claim the Veteran asserted that he sustained a back injury when he fell during a dog attack.  

The Veteran was first afforded a VA spine examination in April 1997.  At that time the Veteran reported sustaining a back injury following a dog attack while in service.  At the time of the examination, the Veteran reported no low back pain.  Upon examination, there were no postural abnormalities, no fixed deformities, and no evidence of muscle spasm or tenderness to palpation.  The Veteran had full range of motion of the spine, and there was no objective evidence of painful motion.  Reflex and muscle testing were normal.  The Veteran had a normal gait.  Diagnostic testing was significant for posterior subluxation of the coccyx.

A March 1998 VA treatment record notes that the Veteran reported back pain that had been ongoing for 5 years but had recently become more severe.  The Veteran was assessed as having low back pain and he weighed 295 pounds.  A December 1998 VA medical progress note lists "lower back" amongst the Veteran's current problems.  December 1998 X-rays of the lumbosacral spine were significant for straightening of the lordotic curve due to muscle spasm, and the Veteran was assessed as having a muscle spasm.

A June 2000 VA treatment record notes that the Veteran had a history of muscle spasm and was diagnosed with chronic low back pain and muscle spasm.  
May 2001 X-ray results showed normal findings for the lumbosacral spine.  In a June 2002 VA primary care note, it was reported that the Veteran presented with complaints of low back pain for several days and the assessment was exacerbation of chronic lower back pain.  

The Veteran was afforded another VA spine examination in March 2003.  The Veteran reported a low back injury following a dog attack.  The Veteran endorsed current symptoms of low back pain that occasionally radiated to the hips and thighs, and was associated with a constant numbness in his toes.  Upon review of the Veteran's STRs, the examiner noted that the Veteran was bitten on the back by a dog, but stated that there were no in-service complaints of back pain or treatment of a back condition.  Upon review of March 2003 MRI testing results, the examiner diagnosed L5-S1 herniated disc and degenerative joint disease, and noted a prior diagnosis of posterior subluxation of the coccyx.  The examiner opined that it was less than likely that the Veteran's currently diagnosed back conditions were etiologically related to his period of active service.  In the April 2008 decision, the Court found this opinion inadequate as it failed to consider a February 1992 in-service diagnosis of back muscle strain.

Private chiropractor records show that the Veteran was treated for lumbar subluxation from September 2006 until March 2007. 

A September 2006 VA treatment record reported the Veteran was performing a sudden movement using a high level of strength two weeks prior, and since that time had been experiencing lower back pain.  A December 2006 VA treatment record documented the Veteran had a history of recurrent muscle spasm and strain of the lower back secondary to morbid obesity.

In a January 2011 statement, the Veteran's wife testified that the Veteran complained of back pain since the in-service dog bite in 1991.

The Veteran was afforded another VA spine examination in September 2011.  The Veteran reported that since the in-service dog attack, he had persistent back pain that he treated with anti-inflammatory medicines.  The Veteran reported back injuries "here and there" working as a merchant marine following separation from service.  The examiner diagnosed bulging discs at L5-S1, and lumbar degenerative joint disease.  The examiner opined that the Veteran's back diagnoses were less than likely related to his military service.  In support of that opinion, the examiner noted that the Veteran's STRs did not include complaints of a back injury or trauma to the back from the in-service dog bite, and that the 1992 one time diagnosis of back muscle sprain resolved without residuals, as the Veteran's separation exam and report of medical history were silent regarding back conditions or symptoms.  

In a January 2012 statement, the Veteran's attorney argued that the September 2011 examination report was inadequate as it inaccurately reported the Veteran's history.  To this end, the Veteran's attorney noted that at a July 1992 dental appointment the Veteran reported joint pain despite the 2011 examiner's notation that there were no in-service complaints of back pain other than the February 1992 record; and that there was no evidence of a back condition in the first five years following service despite the Veteran's testimony regarding intermittent back pain.  In addition, the Veteran's attorney argued that the 2011 examiner failed to provide a fully articulated rationale, as the examiner did not address whether the 1997 documented posterior subluxation of the coccyx was etiologically related to service; and failed to address the fact that the Veteran asserted taking medication for his back condition in service, which alleviated his symptoms.  Instead, the Veteran's attorney argued that the 2011 examiner incorrectly concluded that the Veteran's back symptoms had resolved.

In an October 2012 addendum opinion, the examiner further explained that the Veteran's July 1992 dental questionnaire did not specify what joint to which the Veteran was referring, and the Veteran's STRs showed injuries to several joints.  The examiner further noted that in the Veteran's separation report of medical history, he specifically denied back pain, specifically denied taking medications, and reported that he was in good health.  In the JMR, the parties agreed that the September 2011 VA examination and October 2012 addendum were inadequate for failure to address the Veteran's competent lay testimony regarding chronic intermittent back pain since 1991.  

In April 2013 the Veteran's attorney submitted argument that the October 2012 addendum was inadequate because the examiner failed to comment on the Veteran's reports of intermittent back pain since his in-service injury.  

In a June 2014 brief, the Veteran's attorney explained that after the Veteran was attacked by the dog he fell backwards on his buttocks.

The Veteran was afforded another VA spine examination in October 2014.  Upon review of the Veteran's claims file and in-person examination, the examiner noted current diagnoses of degenerative arthritis of the spine, and intervertebral disc syndrome.  The Veteran again reported experiencing intermittent back pain following an in-service dog attack.  The examiner opined that the Veteran's back conditions were less than likely related to his period of active duty.  In support of that opinion, the examiner noted that the Veteran had worked as a merchant marine for 10 years, which was a physically demanding job that made the Veteran prone to suffer from discogenic disease and lumbar degenerative arthritis.  The examiner then stated the February 1992 in-service muscle strain was acute and transitory because the medical records were silent for back treatment until 1997.  The examiner further noted that the Veteran was morbidly obese, which contributed to his back conditions.

In March 2015, the Veteran's attorney submitted argument that the October 2014 VA examination report was inadequate for failure to address the July 1992 dental record and because the examiner improperly relied on the Veteran's current weight which was inconsequential to the determination of whether a back condition began in service.

In a December 2015 addendum, the examiner again acknowledged the Veteran was diagnosed with low back strain/muscle spasm in February 1992 that was treated conservatively with good results.  With regard to the Dental Questionnaire documenting painful joints, the examiner stated it would be speculative to assume that "joints" related to the lower back.  The examiner reiterated that there was no objective evidence that the Veteran received treatment within at least 5 years after being released from active duty service.  The examiner explained that usually, patients with persistent or intermittent back pain would seek medical care for treatment.  Rather, the objective evidence showed that the Veteran had a lower back injury in 2006, and that his low back condition was not caused by his military service.  Rather, the Veteran's various lumbar spine disorders were more than likely related to the normal aging process and work related injuries.  

In October 2016, the Veteran's attorney wrote that the December 2015 addendum was inadequate for failure to assume that the July 1992 dental record notation of joint pain referred to the back, and failure to take at face value the Veteran's assertions of onset and continuity of symptoms.

In February 2017 the Board requested a specialist's opinion on the etiology of the Veteran's lower back disorder, which was then provided in May 2017 by Dr. KT.  Dr. KT explained that at the time of the April 1991 dog bite, the Veteran had no significant injury of the spine that could have produced subsequent back pain.  While the Veteran had back muscle strain in February 1992, Dr. KT wrote that most strains resolve without sequelae and indeed no ongoing issues regarding the February 1992 strain were in the service records.  Overall, Dr. KT stated there was not a back injury in service significant enough to result in the subsequent development of traumatic arthritis or any of the other current lower back diagnoses.  The Veteran denied back symptoms in August 1992 and November 1992, and his back was normal upon examination at separation.  Dr. KT reported that in 1997 the Veteran likely had functional low back pain due to obesity that was unrelated to the dog bite or one instance of muscle strain in service.  May 2001 x-rays of the spine were normal, and degenerative joint disease with a herniated disc was not diagnosed until 2003.  By 2003, Dr. KT explained that those findings would be compatible with the Veteran's age and complicated by his obesity. 

In January 2018, the Veteran's attorney argued that the May 2017 and August 2017 opinions by Dr. KT were inadequate because Dr. KT did not provide an adequate rationale as to why the Veteran's reports of continuity of symptomatology were not relevant or pertinent.  Also, the examiner failed to address the 1997 diagnosis of posterior subluxation of the coccyx and whether that diagnosis could be etiologically related to the Veteran's reported backwards fall.  Additionally, the attorney asserted the examiner failed to adequately address the in-service dental questionnaire, and the November 1992 opinion that the Veteran could develop arthritis due to the in-service accident.  Overall, counsel summarized that the evidence of record indicated the Veteran suffered an in-service injury to his coccyx/spine and experienced continuity of lower back symptoms since that time.   

The February 2017 VA opinion fails to discuss the Veteran's contentions as to onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).

Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for L5-S1 herniated disc and degenerative joint disease is warranted.  First, the Veteran has a current diagnosis of L5-S1 herniated disc and degenerative joint disease.  See September 2011 VA examination.  Second, there is a documented in-service dog attack consistent with the Veteran's report that he fell backwards and landed on his buttocks during the attack, and in-service complaints of lower back muscle spasm.  See April 1991 and February 1992 STRs.  Although the Veteran denied recurrent back pain at separation, he has also argued that his back pain was intermittent and controlled with medication early on.  The Board will resolve the reasonable doubt as to whether a chronic back disorder manifested in service in the Veteran's favor.  Third, the Veteran has also testified that he experienced chronic, intermittent back pain since the in-service fall.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran's testimony is also supported by the medical evidence.  Specifically, the March 1998 treatment record shows the Veteran had chronic back pain that had been ongoing for 5 years.  None of the VA examiners addressed the Veteran's testimony regarding the intermittent nature of his chronic back pain or the March 1998 record documenting a 5 years history of back pain.  Diagnostic testing from 1997 and 1998 showed posterior subluxation of the coccyx and lordotic curve due to muscle spasm, and no VA examiner has specifically addressed these records in correlation with the Veteran's reports of continuity of symptoms.  The Board finds that the in-service incurrence of a fall and back symptoms supported by a later diagnosis, together with the Veteran's credible testimony regarding onset and continuity of symptoms is sufficient to establish a nexus between his currently diagnosed L5-S1 herniated disc and degenerative joint disease and his period of active service.  See Walker, 708 F.3d 1331.  None of the VA opinions of record have adequately addressed all the relevant evidence or lay testimony and are thus inadequate and do not weigh against the claim.  Entitlement to service connection for L5-S1 herniated disc and degenerative joint disease is warranted.  38 U.S.C. 
§§ 1110, 1131, 1112, 1113, 5103 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


ORDER

Entitlement to service connection for L5-S1 herniated disc and degenerative joint disease is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


